DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 30 APRIL 2020 has been considered.  Claims 1-13 and 15 are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 AUGUST 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said first type of fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims follow the same reasoning.  
Claim 7 recites the limitation "said hydraulic fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said largest particle" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims follow the same reasoning. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HANDIQUE, US Publication No. 2014/0272965 A1, submitted on the Information Disclosure Statement on 03 AUGUST 2020, US Patent Application Publications Cite No. 1.
Applicant’s invention is drawn towards a device, a fluidic interface. 
Regarding Claim 1, the HANDIQUE reference discloses a fluidic interface for delivering a fluid into a microfluidic device, Figure 1A, [0026], system 100 delivers fluid to device 180, the interface, comprising: a chamber, Figure 1A, [0026], reservoir 130, comprising a first 
Additional Disclosures Included are: Claim 2: wherein the fluidic interface according to the claim 1, wherein said chamber and tubing system comprise a first type of fluid, [0026, 0036, 0037], biological sample/fluid.; Claim 8: wherein the fluidic interface according to claim 1, wherein the opening of said first accepting/delivering fluid opening is connected to ambient pressure when inserted into a receptacle of a microfluidic device and said second accepting/delivering fluid opening is connected to a negative pressure, [0030, 0033, 0039].; Claim 9: wherein the fluidic interface according to claim 1, wherein said chamber is conically shaped along its longitudinal axis, Figure 4A and 4B, reservoir 130 has conical shape.; Claim 10: wherein the fluidic interface according to claim 1, wherein the second accepting/delivering fluid opening is at least 1.8 larger than the largest particle, Figure 2A, see size of outlet 132/manifold inlet 141.; and Claim 11: wherein the fluidic interface according to claim 1, wherein the predetermined gap 
Regarding Claims 3-7, the claim language is directed towards material worked upon by the fluidic interface.  Each of the recited claims define the type of fluid or miscibility of the fluid worked upon by the fluid interface. A fluid is used in the device, [0026, 0036, 0037].  
Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  MPEP 2115.
Applicant’s invention is drawn towards a method, a method for delivering a fluid in a microfluidic device. 
Regarding Claim 12, the reference HANDIQUE reference discloses a method for delivering a fluid in a microfluidic device, abstract, Claim 11, the method comprising: a) providing at least one fluidic interface according to claim 1, See Rejection to Claim 1 above, b) contacting by means of the second accepting/delivering fluid opening a fluid provided in a container, Figure 1A, 4A, 4B, [0026, 0027], c) collecting said fluid into the chamber of said fluidic interface by means of a negative pressure applied within said fluid, [0030], d) contacting a receptacle of a microfluidic device to ensure a gap (H) between said second accepting/delivering fluid opening of the chamber and a lower side of said receptacle of a microfluidic device, [0030, 0033, 0039]; and e) delivering said fluid collected in step (c) into said microfluidic device by means of a negative pressure applied at the end of a microfluidic device, [0030, 0033, 0039].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over HANDIQUE, US Publication No. 2014/0272965 A1, submitted on the Information Disclosure Statement on 03 AUGUST 2020, US Patent Application Publications Cite No. 1.
Regarding Claims 13 and 15, the reference HANDIQUE reference discloses the claimed invention, but is silent in regards to wherein the collecting step (c) and the delivering step (e) are characterized by a laminar fluid flow having a Reynolds number value below 10 or the Reynolds number value below 1. 
HANDIQUE discloses the step of collecting said fluid into the chamber of said fluidic interface by means of a negative pressure applied within said fluid, [0030, 0039], by a valve or an opening, facilitating flow within the system. 
Since HANDIQUE discloses the application of negative pressure can be controlled by a valve or an opening, it would be obvious to one having ordinary skill in the art before the effective filing date to modify collecting step (c) and the delivering step (e) such that they are characterized by a laminar fluid flow having a Reynolds number value below 10 or the Reynolds number value below 1 to have smooth and constant fluid motion within the system to encourage thoroughly mixed fluids.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KAUFMAN, US Publication No. 2009/0081773 A1 discloses all of the structural limitations of Claim 1 including a fluidic interface, a chamber and a tubing system, Figure 8A. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797